Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 11, 2020

                                          No. 04-19-00899-CV

                                  IN RE Corey Michael MANSOUR

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting: Sandee Bryan Marion, Chief Justice
        Rebeca C. Martinez, Justice
        Patricia O. Alvarez, Justice
        Luz Elena D. Chapa, Justice
        Irene Rios, Justice
        Beth Watkins, Justice
        Liza Rodriguez, Justice

       On February 6, 2020, relator filed a Motion for En Banc Reconsideration. Because the
panel has issued a different opinion, the motion is DENIED AS MOOT.

        It is so ORDERED on March 11, 2020.



                                                      PER CURIAM



        ATTESTED TO: _____________________________
                     Michael A. Cruz,
                     Clerk of Court




1
  This proceeding arises out of Cause No. 2012CI13803, styled In the Interest of M.C.S. and M.E.S., Children,
pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Angelica Jimenez presiding.